Citation Nr: 0839321	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-00 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Veteran and D.L., girlfriend


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel








INTRODUCTION

The veteran had active service from December 1965 until 
December 1968, including a tour of duty in the Republic of 
Vietnam from July 1968 until December 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.

The Board first considered this appeal in July 2007 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  


FINDING OF FACT

The veteran is not shown to have a currently diagnosed 
disability of PTSD.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have 
not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in July 2004 and July 2008 that 
fully addressed all notice elements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, service personnel records, VA outpatient 
treatment records and the report of a VA examination.  

The Board notes that the veteran, in his Notice of 
Disagreement and his Substantive Appeal, requested another VA 
examination.  Given the veteran's history of combat service 
as demonstrated by receipt of the Combat Infantryman Badge 
and pursuant to the veteran's request for a more complete 
examination, the Board remanded the claim in July 2007 in 
part for another VA examination to determine whether or not 
the veteran met the criteria for PTSD under the DSM-IV.  The 
veteran failed to report to this examination.  It has been 
held in this regard that "[t]he duty to assist is not always 
a one-way street.  If a [claimant] wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
punitive evidence [,]" Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

The record does not otherwise indicate any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Merits of the Claim

The veteran seeks service connection for post traumatic 
stress disorder (PTSD).  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

As noted above, the veteran was scheduled for a VA 
examination to give him veteran every consideration in 
connection with his claim.  The record reflects that the 
veteran did not report for the examination scheduled in July 
2008.  Under the laws and regulations, the veteran has a 
responsibility of attending a VA examination to help 
establish entitlement to a claim. 38 C.F.R. §§ 3.326, 3.327.  
Failure to report to an examination without good cause has 
consequences including deciding the claim based upon the 
evidence of record and in some cases denying the claim. 
38 C.F.R. § 3.655.  Good cause includes, but is not limited 
to, the illness or hospitalization of the claimant, or the 
death of an immediate family member. 38 C.F.R. § 3.655(a).

Because the veteran did not report to the examination and has 
not demonstrated good cause for his failure to report to the 
examination, the Board must decide the claim on the evidence 
of record. 38 C.F.R. §§ 3.326, 3.655.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

In the present case, the Board does not reach the question of 
whether the veteran sustained a stressor under the above-
cited law, as the preponderance of the competent medical 
evidence does not indicate that he has a diagnosis of PTSD.  
As noted above, a threshold requirement for the granting of 
service connection is evidence of a current disability. In 
the absence of evidence of a current disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Significantly, the veteran was afforded a VA examination in 
July 2004 to assess whether or not he had a current 
disability.  The veteran complained of increased thoughts of 
Vietnam, particularly with news coverage of Iraq and a 
beheading in Iraq.  The veteran reported flashbacks but did 
not describe anything that sounded like a flashback.  He 
denied depression and did not have anhedonia.  He denied 
overt anxiety.  He denied panic attacks and suicidal or 
homicidal ideation.  He indicated sleep was okay and did not 
describe nightmares of combat.  He did not report anger or 
frustration tolerance.  He did explain that fireworks 
disturbed him and made him think of Vietnam.  The veteran 
related a significant military history including service in 
reconnaissance and service in combat.  He described two 
particularly stressful events, one where several soldiers 
were blown away and the second an incident where one of his 
friends was driving a vehicle, took a wrong turn and stepped 
on a mine.  

Mental status examination reflected a well developed, well 
nourished, clean and neat male.  He was alert and oriented in 
all spheres.  The veteran's train of thought was relevant, 
coherent and logical.  Mood was generally jovial. There was 
no sign of either depression or anxiety.  Affect was 
appropriate to thought content.  There was no evidence of 
loosening of associations.  The veteran denied audiovisual 
hallucinations or suicidal or homicidal ideation.  There was 
no psychomotor retardation.  Memory was intact.  Insight and 
motivation were superficial.  The assessment was post 
traumatic trait, but not disorder.  The examiner concluded 
the veteran had severe combat distress and occasional 
recollections of Vietnam triggered by war movies and events 
in Iraq.  Despite this, the veteran had few hyperarousal 
symptoms and no problems of sleep or frustration tolerance.  
There was no overt anxiety or depression and he never 
required psychotropics or treatment.  While he was unemployed 
at the time of the interview, the examiner felt this was 
related to the job market and the veteran did not describe 
industrial impairment.  Social functioning appeared 
reasonably well maintained.  Thus, the examiner concluded 
that while the veteran had some symptoms of PTSD, he did not 
meet the DSM-IV criteria for PTSD.  

The Board also examined VA outpatient treatment records to 
determine whether the veteran had a current diagnosis of 
PTSD.  While these VA medical records reflect mental health 
treatment, they fail to diagnose PTSD.  Rather, the diagnoses 
were dysthymic disorder or depression.  In fact, the VA 
outpatient treatment records indicated the veteran had a 
negative PTSD screening test. 

The veteran also provided testimony at a Board hearing during 
which he described his symptoms including nightmares and an 
increased startle response to loud noises.  The veteran also 
testified that a VA physician diagnosed PTSD.  While the 
veteran reported a diagnosis of PTSD, the law has held that 
the connection between what a physician said and the layman's 
account of what the physician purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute "medical" 
evidence.  See Franzen v. Brown, 9 Vet.App. 235 (1996); 
Robinette v. Brown, 8 Vet.App. 69 (1995).

As described above, the competent medical evidence fails to 
document a diagnosis of PTSD in accordance with the DSM-IV.  
Although the Board does not doubt the veteran's belief that 
he has PTSD that is related to service, the veteran is not a 
medical professional competent to render an opinion on 
matters of a medical diagnosis or the etiology of a diagnosed 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Under these circumstances, for the Board to conclude that the 
veteran has PTSD that had its origin during service would be 
speculation, and the law provides that service connection may 
not be granted on a resort to speculation or remote 
possibility. 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993). Simply put, in the absence of a present 
disability that is related to service, a grant of service 
connection is clearly not supportable. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the veteran is sincere in his belief 
that he has PTSD related to military service.  While the 
Board has carefully reviewed the record in depth, it has been 
unable to identify a basis upon which service connection may 
be granted.  The Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). Accordingly, service connection for 
PTSD is denied at this time.

The Board notes, however, that the veteran is not without 
recourse as he remains free to file a claim to reopen service 
connection for PTSD under 38 C.F.R. § 3.156 upon obtaining a 
diagnosis or alternatively file claims for service connection 
for the other diagnosed psychiatric conditions.  See Boggs v. 
Peake, 520 F.3d 1330 (2008). 


ORDER

Service connection for PTSD is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


